DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritt et al. (US 2009/0081802 A1; “Ritt”) in view of Okomato et al. (US 2012/0083597 A1; “Okamoto”), Eshoo (WO 2014/159631 A1; “Eshoo”) and Enderle et al. (US 2015/0353920 A1; “Enderle”).
Regarding claims 1 and 16, Ritt teaches a method for enriching short-chain or small nucleic acids and an associated kit/system for performing the method (paragraphs [0001], [0055] and [0080] – [0092]), the kit comprising carboxylic magnetic beads (carboxylate-functionalized magnetic particles; paragraphs [0054], [0055] and [0062]). Ritt does teach the use of a wash buffer including ethanol (paragraph [0063]).
Ritt does not specifically teach a kit including polyethylene glycol (PEG), a silica column, and a wash buffer comprising Tween and magnesium chloride.
Eshoo teaches systems and methods for isolating nucleic acids using a wash buffer comprising magnesium chloride (MgCl) and Tween 20 (page 3, lines 3 – 34).
Okamato teaches a nucleic acid (DNA) enrichment method using polyethylene glycol (PEG) (paragraphs [0003] – [0006]).
Enderle teaches a method for extracting nucleic acids (DNA and RNA) that includes the use of a silica column (paragraphs [0008], [0013], [0143], [0179], [0510] and [0538]).
Each of the recited kit components are well known in the art and including their intended purpose in being utilized in the isolation of nucleic acids as evidenced by the above cited prior art. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.).  Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the recited components in a kit form in order to permit a practitioner in the art to effectively  isolate nucleic acids. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 2, Okamato teaches the use of a 8,000 dalton sized PEG (PEG 8000) (paragraph [0006]).
Regarding claims 3 – 6, Okamato teaches the use of PEG in a concentration of 3 – 60 % concentration (weight per volume) (paragraph [0006]). Regarding claim 6, it would have been obvious to a person of ordinary skill in the art to adjust and select an appropriate PEG concentration in order to optimize the enrichment of the nucleic acids and obtain the desired DNA size using routine experimentation.
Regarding claim 7, Eshoo teaches systems and methods for isolating nucleic acids using a wash buffer comprising Tween 20 (Tween 20 is the common trade name for polysorbate 20; page 3, lines 3 – 34; page 8, lines 32 - 34).
Regarding claim 8, Eshoo teaches various wash buffer concentrations of Tween, ethanol and magnesium chloride (pages 3 – 9). It would have been obvious to a person of ordinary skill in the art to select the recited wash buffer composition in order to optimize the enrichment of the nucleic acids.
Regarding claims 9 and 11, Ritt teaches that the wash buffer can comprise 1 to 80% by volume ethanol (paragraph [0063]). Eshoo teaches a wash buffer comprising 70% ethanol (page 8, lines 20 – 31).
Regarding claim 10, Ritt teaches an elution buffer comprising NaCl (paragraph [0068]).
Regarding claim 12, Eshoo teaches a solution comprising EDTA preservative (paragraph [0034]).
Regarding claim 13, Enderle teaches a method for extracting nucleic acids (DNA and RNA) that includes the use of a silica column and reagents for washing and elution nucleic acids preferentially from the silica column (paragraphs [0008], [0013], [0143], [0179], [0510] and [0538]). Ritt teaches the use of affinity chromatography and associated reagents for the enrichment of nucleic acids (e.g., anion exchange matrix-coated particles; paragraphs [0056] -  [0061]). 
Regarding claim 14, Ritt teaches the use of affinity chromatography for the enrichment of nucleic acids (e.g., a column comprising anion exchange matrix-coated particles; paragraphs [0061] and [0062]). It is considered implicit that the particles or microparticles would comprise surface irregularities due to manufacturing.
Regarding claim 15, Eshoo teaches the use of next-generation sequencing technologies with their disclosed methods (p. 11, lines 24 – 33). It would have been obvious to a person of ordinary skill in the art to further incorporate the appropriate reagents for these additional technologies in order to facilitate effective sequencing and analysis of the sample materials.
Regarding claim 17, Eshoo teaches the use of a computer and computer-based analysis programs (p. 20, lines 28 - 31).
Regarding claim 18, Eshoo teaches the use of  a programmable robot (automated sample and reagent handling devices, e.g., robotics; lines 12 and 13; page 23, lines 20 and 21).
Regarding claim 19, Eshoo teaches the use of microfluidic apparatus (e.g., the use of picotitre plates; p. 13, lines 3 – 17; or DNA microarrays or chips; page 16, lines 14 - 25).
Regarding claim 20, Eshoo teaches the use of next-generation sequencing technologies with their disclosed methods (p. 11, lines 24 – 33). It would have been obvious to a person of ordinary skill in the art to further incorporate the appropriate reagents and apparatus for these additional technologies in order to facilitate effective sequencing and analysis of the sample materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796